DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 102( a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2005056647A by K Matsunaga et al (Matsunaga).

Referring to the Claim 1 Matsunaga teaches  A plasma device (See Fig 1  and paragraph [0038]) , comprising: 
a discharge space (space inside electrode 2)  in which process gas flows (item 23 gas inlet), the process gas being a gas for generating plasma (item 23 gas pipe and 
a dielectric barrier discharger (item 5 dielectric electrode) configured to perform dielectric barrier discharge on the process gas in the discharge space (See paragraph [0018]  [0028] and [0050]) where formation dielectric barrier discharge is explained); and
an arc discharger configured to perform arc discharge on the process gas and provided downstream from the dielectric barrier discharger in the direction in which the process gas in the discharge space flows.(See paragraphs [0028]  and  [0054] explains arc discharge formation)

    PNG
    media_image1.png
    648
    380
    media_image1.png
    Greyscale
 Fig 1

Referring to the claim 2, Matsunaga teaches, the plasma device of claim 1, wherein the dielectric barrier discharger (Fig 1 and [0018] and [0070])  comprises first electrodes   
the arc discharger comprises second electrodes  which are a pair of electrodes (See electrode 17 and casing electrode 1 forms the arc discharge electrodes [0052]), extending in the direction of flow of the process gas and spaced apart from each other in the direction intersecting the direction of flow of the process gas (See paragraph [0054]); and the first electrodes and the second electrodes are electrically continuous (See Fig 1 paragraphs [0030] to [0033] and [0070] explains the different parts and plasma formations).

Referring to the claim 3, Matsunaga teaches, plasma device of claim 2, wherein the distance between the pair of first electrodes is less than the distance between the pair of second electrodes (see the distance between the electrode 2 and casing 1 is smaller than the distance between arc discharge electrode 17 and casing 1).

Referring to the claim 4, Matsunaga teaches, plasma device of claim 2, wherein the dielectric barrier discharger comprises a dielectric barrier disposed between the pair of first electrodes (DBD occurs between carona discharge electrode 2 and casing 1 via the dielectric member 5 see paragraphs[0022] and [0052]). 

Referring to the claim 5, Matsunaga teaches, plasma device of claim 4, but Matsunaga is silent on wherein the dielectric barrier is composed of a pair of electrode covers (item 4 insulating holder is regarded as cover) covering each of the pair of first electrodes, and there is no member made of dielectric between the pair of electrode covers (See paragraph [0049]).

Referring to the claim 6, Matsunaga teaches, plasma device of claim 2, wherein the plasma device (See Fig 1)  further comprises a power supply device  configured to apply an AC voltage to each of the pair of first electrodes  (See Fig 2 and paragraphs [0020] and [0064]).  But silent on a High Frequency power supply. However, it is within the scope of  a person with an ordinary skill in the art to provide a RF high frequency power supply by replacing the high voltage pulsed transformer power supply. 

Referring to the claim7, Matsunaga teaches, plasma device of claim 1, wherein the plasma device further comprises a process gas supply device (Fig 2 and item 31 paragraph [0069]) configured to supply the process gas to the discharge space (see paragraph [0052] for details).

Referring to the claim 8, Matsunaga teaches, A plasma generation Fig 1, 2  teaches  method comprising: 
a dielectric barrier discharging step of performing dielectric barrier discharge on a gas in the discharge space (See Fig 1 and paragraph [0028] and  [0052]); and 
an arc discharging step of performing arc discharge on the gas in which the dielectric barrier discharge has been performed in the dielectric barrier discharge step (see paragraph [0032] and [0052]-[0054]) . 

Referring to the claim 9 Matsunaga teaches, A plasma device (Fig 1) comprising: a pair of electrodes (See item 1 and item 2 paragraph [0052]), and a high-frequency power supply configured to apply a high-frequency voltage to the pair of electrodes. (See Fig 2 item 30 high frequency voltage transformer connected to pair of electrodes item 1 and item 2 and paragraphs [0020] and [0064]).
But Matsunaga is silent on a pair of dielectric objects each covering a part of the portions of the pair of electrodes facing each other.
However, Matsunaga teaches a tubular dielectric member to cover the pair of electrodes 1 and 2 (See Fig 1).
Hence, it would be obvious to a person with ordinary skill to use a pair dielectric members to cover the corona discharge electrodes as it is a design choice and no specific significance has been explained in the instant specification.

Claim 9 Matsunaga teaches, A plasma device  (Fig 1) comprising: 
a pair of electrodes (Fig 1, 2 item 1 and item 2 paragraph [0038]), 
a pair of dielectric objects  (item 5 on both sides of the cylinder casing 1)each covering a part of the portions of the pair of electrodes facing each other (item 5 on both sides covers the electrodes 1 and 2 paragraph [0039]), and 
a high-frequency power supply (Fig 2 item 30 high frequency power supply transformer  paragraph [0064])configured to apply a high-frequency voltage to the pair of electrodes (A damped or continuous pulsed waveform as shown in Fig 3 paragraph [0069[  or Fig 4 paragraph [0065]).  But silent on a High Frequency power supply. 



Conclusion

Claims 1-9 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/06/2021